The defendant corporation obtained a default judgment against plaintiff in a justice's court. The plaintiff, *Page 801 
claiming that the default and judgment had been rendered upon an insufficient service of summons, brought this action to obtain an injunction restraining the defendant from enforcing said judgment. The defendant's demurrer to the complaint was overruled, and judgment was entered, granting the plaintiff the relief demanded. The defendant appeals from the judgment.
The complaint fails to allege that the plaintiff has or ever had any defense on the merits to the action in the justice's court, or that the judgment there given was not in fact just. Without regard to other points made, this alone is a complete obstacle to the granting of equitable relief. (Gregory v. Ford,14 Cal. 138, [73 Am. Dec. 639]; Gibbons v. Scott, 15 Cal. 284;Logan v. Hillegass, 16 Cal. 200; Peterson v.Weissbein, 65 Cal. 42, [2 P. 730]; Harnish v. Bramer, 71 Cal. 155, [11 P. 888]; Collins v. Scott, 100 Cal. 446, 452, [34 P. 1085]; Eldred v. White, 102 Cal. 600, [36 P. 944]; Parson v. Weis, 144 Cal. 410, 417, [77 P. 1007];Burbridge v. Rauer, 146 Cal. 21, [79 P. 526]; Bell v.Thompson, 147 Cal. 689, [82 P. 327].)
The judgment is reversed.
Shaw, J., Melvin, J., Henshaw, J., Lorigan, J., Lawlor, J., and Angellotti, C.J., concurred. *Page 802